Exhibit 10.1
 
NAUGATUCK VALLEY FINANCIAL CORPORATION
 
AND
 
NAUGATUCK VALLEY SAVINGS & LOAN
 
DEFERRED COMPENSATION PLAN FOR DIRECTORS
 


1.           Purpose of the Plan.
The purpose of this Deferred Compensation Plan for Directors (the “Plan”) is to
establish a plan under which a member of the Board of Directors (the “Board”) of
Naugatuck Valley Savings & Loan and Naugatuck Valley Financial Corp., or its
successor, collectively referred to as (the “Company”) who is not an employee of
the Company may defer the payment of all or a specified part of the fees payable
to such Director for services as a member of the Board and may receive in the
future certain specified compensation for services as a director of the
Company.  For purposes of this Plan, the term “Director” means any member of the
Board who is not an employee of the Company.
2.           Election to Defer.
(a)           A Director may elect, on or before December 31 of any year, to
defer payment of all or a specified part of all fees payable to such Director
for services as a member of the Board during the calendar year following such
election and during succeeding calendar years inclusive of the amounts specified
in Section 5 hereof.  A Director may also change an election to defer fees
payable to such Director, provided such change is made prior to the calendar
year with respect to which the deferred fees are to be paid.  Consequently, any
election by a Director shall be irrevocable as of the close of business on
December 31st as to fees which will be payable for the immediately following
year.



--------------------------------------------------------------------------------




(b)           A director may elect to delay the payment of a deferred amount
from the date to which such payment has been deferred to a new payment date or
dates, provided that (A) such election to delay is made more than twelve (12)
months before the date the payment is scheduled to be paid, and (B) any new
payment date is (1) at least twelve (12) months after the election to delay is
made, and (2) at least five (5) years after the date such payment was (prior to
such election to delay) to be paid.
(c)           A Director may also accelerate the payment of all or any part of
fees deferred under this Section 2 in the event of an unforeseeable emergency,
within the meaning of Proposed U.S. Treasury Regulation Section 1.409A-3(g)(3),
or any successor regulation thereto.  Any such election to accelerate payment
shall specify the nature of the unforeseeable emergency with such specificity
that the validity of such election may be determined.  A Director may not
otherwise accelerate any payment under the Plan.
(d)           Any deferral election, and change of deferral election or any
election to accelerate under this Section 2 shall be made by written notice
given to the President of the Company, or any other employee of the Company whom
the President designates in writing, and shall specify the amount which is
deferred or accelerated.
(e)           Any compensation deferred under the Plan is, and shall be, fully
vested when the services required to earn such compensation have been performed.
(f)           Except as explicitly provided in this Plan, the time for paying
any amount due under this Plan may not be accelerated.


2

--------------------------------------------------------------------------------


 
3.           Director’s Credits and Adjustments.
 
  (a)           All deferred fees which are payable in cash under this Plan
shall be held as part of the general funds of the Company, but the amounts so
deferred shall be credited by the Company as an item of its indebtedness to the
Director electing such deferral or such Director’s beneficiary, as the case may
be.  Commencing at the time an amount becomes payable under this Plan (without
regard to any election to defer), on the first day of each quarter, there shall
be added to such indebtedness, calculated on the basis of the balance of such
indebtedness on the first day of the preceding quarter, interest at the 10-year
Treasury Note rate on the last business day of such quarter.  Each Director
shall be fully vested at all times in such interest.
(b)           In lieu of adding interest to the indebtedness of a Director as
provided in Section 3(a) hereof to all or any portion of such indebtedness, a
Director may elect to have all or a portion of the indebtedness to such Director
treated as “phantom stock”, in which event the Director shall be deemed for
purposes of this Plan to own the number of shares of “phantom stock” equal to
the amount of indebtedness treated as “phantom stock” divided by the fair market
value of a share of common stock of the Naugatuck Valley Financial Corp.
(“NVFC”) on December 31 of the year in which the election is made; and in the
event that there shall occur any stock dividend, stock split, stock
consolidation, reorganization or similar transaction, the number of shares of
“phantom stock” of such Director shall be adjusted accordingly; and in the event
that a dividend is payable with respect to common stock of the NVFC, there shall
be credited to the indebtedness to such Director an amount equal to all
dividends which would have been payable with respect to such “phantom stock” if
it were the same number of outstanding shares of common stock of the Company,
and any such amount credited to the indebtedness to such Director shall be
treated as additional “phantom stock” acquired on the date the dividend is


3

--------------------------------------------------------------------------------




paid by the NVFC to stockholders, as if a dividend reinvestment program was in
effect with respect to the “phantom stock”.  Each Director shall be fully vested
at all times in all such amounts.
(c)           On or before December 31 of any year, a Director may elect,
effective as of January 1 of the following year, to change the allocation of the
Company’s indebtedness to such Director, in whole or in part, (i) from the
accrual of interest pursuant to Section 3(a) hereof to the treatment of
indebtedness to such Director as “phantom stock” pursuant to Section 3(b)
hereof, or (ii) from the treatment of indebtedness to such Director as “phantom
stock” pursuant to Section 3(b) hereof to the accrual of interest pursuant to
Section 3(a) hereof.  In the event that a director elects to make such a change,
such conversion shall be effected on December 31 of the year in which such
election is made, based upon the fair market value of the common stock of NVFC
as of such December 31.
(d)           The fair market value of stock of NVFC shall be the closing price
on an established securities market on the last trading day of the year in which
such election is made, or if there is no such closing price, the last price at
which a sale on an established securities market occurs during such year.
(e)           Any election or change of election under this Section 3 shall be
made by written notice given to the President of the Company, or any other
employee of the Company whom the President designates in writing.
4.           Payment of Deferred Amounts.
(a)           The aggregate amount of all deferred fees payable to a Director
electing to defer compensation under this Plan, as adjusted pursuant to Section
3 of the Plan, shall be


4

--------------------------------------------------------------------------------




payable and distributable to such Director, in a lump sum, or in a series of
installment payments, on such date or dates as the Director specifies in the
written election or elections to defer contemplated by Section 2 of the Plan.
(b)           Notwithstanding the date specified in the election of a Director
for the payment of deferred compensation, however, all compensation deferred
under this Plan shall be payable in full (i) upon the occurrence of a Change of
Control of the Company, or (ii) at such time as the Director dies or becomes
Disabled.
(c)           Any payment due under this Plan to a Director or a former Director
shall be made to such person if such person is then living, or if such person is
not then living to the beneficiary designated in accordance with this Section
4(d) hereof.
(d)           Each Director may, at any time, designate one or more
beneficiaries, including one or more contingent beneficiaries, to receive the
amounts owed to such Director in the event of his death prior to all of such
amounts being paid to him.  Such designation of beneficiary shall become
effective when received by the President of the Company or any other employee of
the Company to whom the President delegates such authority in writing.  In the
event of the death of a Director who did not have a designation of a beneficiary
in place at the time of his or her death, or after the death of each designated
beneficiary, all remaining indebtedness owed as a result of the Director’s
death, including interest computed to the date of payment, if any, shall be paid
to the estate of the Director.  A Director may designate a trust as a
beneficiary.
(e)           In the event that a Director has elected to treat the indebtedness
owned by the Company to such Director as “phantom stock” in whole or in part as
provided in Section 3(b)


5

--------------------------------------------------------------------------------




hereof, an appropriate portion of the “phantom stock” deemed to be owned by such
Director under Section 3(b) shall be treated as converted into cash, so that the
amount to be distributed to such Director may be calculated.  For purposes of
this subsection (e), if a Director has elected to have indebtedness owed by the
Company to such Director treated under both Section 3(a) and Section 3(b), each
distribution to a Director shall be deemed to be made from the amounts credited
under each of those subsections in direct proportion to the relative fair market
value of the amounts then credited thereunder.  For purposes of all calculations
as to amount payable to a Director, “phantom stock” shall be valued and deemed
converted to cash as of the last business day of the month immediately prior to
the date on which the distribution is to be made (the “Valuation Date”), based
on the fair market value of the common stock of NVFC as of such Valuation Date.
5.           Payment of Supplemental Amounts.  In addition to the amounts
otherwise payable to a Director or a Director’s beneficiary under Section 2 or
Section 3 hereof, each individual who is a Director on the Effective Date (a
“Current Director”) shall receive on January 2, 2007 a payment of the
Supplemental Amount set forth in Column I of Schedule A.  In addition each
Director shall receive on January 2 of each year, commencing on January 2, 2007,
a payment of $10,000 in connection with this agreement for as long as the
Director continues to serve as a Director of the Company.  All such amounts
specified in this section 5 shall be subject to deferral in accordance with
Section 2 hereof.
6.           Payment of Disability Benefit.  Upon the Disability of a Current
Director prior to such Director’s attaining age seventy (70) and prior to a
Change of Control, provided such Director is a director at the time of such
Director’s Disability, such Director shall also receive an


6

--------------------------------------------------------------------------------




amount equal to the Disability Benefit set forth in Column II of Schedule A
hereto.  Such amount shall be paid within ninety (90) days following such
Director’s Disability.
7.           Payment of Death Benefit.  Upon the death of a Current Director
prior to such Director’s attaining age seventy (70) and prior to a Change of
Control, provided such Director is a director at the time of such Director’s
death, such Director’s beneficiary shall receive an amount equal to (a) the
Initial Death Benefit set forth in Column II of Schedule A hereto, less (b) Ten
Thousand Dollars ($10,000.00) multiplied by the number of years from the year
2007 until (and including) the Director’s death. (For example, if a Current
Director died during 2012 the death benefit would be the amount set forth for
such Director in Column II of Schedule A less Sixty Thousand Dollars
($60,000.00)).  Such amount shall be paid within ninety (90) days following such
Director’s death, provided that payment of any amount of such death benefit
which is to be funded with life insurance may be delayed until the proceeds of
such life insurance has been received by the Company.
8.           Benefit Upon Cessation to Serve as a Director.  In the event that
prior to a Change of Control a Current Director ceases to serve as a Director
because of such Director’s (a) removal by the stockholders of the Company, or
(b) failure to be reelected as a Director, and such removal or failure to be
reelected does not follow the occurrence of an event which constitutes Cause,
such Director shall receive a separation payment in an amount equal to (a) the
amount set forth in Column II of Schedule A hereto, less (b) Ten Thousand
Dollars ($10,000.00) multiplied by the number of years from the year 2007 until
(and including) the year in which such Director ceases to serve as a
Director.  Such amount shall be paid within ninety (90) days following such
Director’s removal or failure to be reelected.


7

--------------------------------------------------------------------------------




9.           Benefit Upon a Change of Control.  Upon a Change of Control, each
Current Director who is a director at the time of the Change of Control shall
receive an amount equal to two times the Disability and Initial Death Benefit
set forth in Column II of Schedule A hereto.  Such amount shall be payable
immediately upon such Change of Control.
10.           Definitions.
For purposes of this Plan, the terms “Effective Date,” “Cause”, “Disabled,” and
“Change of Control” shall have the meanings set forth in this Section 9.
(a)           The term “Effective Date” shall mean the date the Plan is adopted
by the Board as set forth below.
(b)           The term “Cause” with respect to a Director shall have meaning
specified in 12 CFR §563.39, or any successor regulation, and shall mean the
personal dishonesty, incompetence, willful misconduct, breach of a fiduciary
duty involving personal profit, intentional failure to perform stated duties, or
willful violation of any final cease and desist order, law, rule or regulation
(other than traffic violations or similar offenses) of or by such Director.
(c)           A Director is “Disabled” or has a “Disability” if the Director is
unable to serve as a director of the Company (i) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) if determined to be totally disabled by the Social Security
Administration.
(d)           A “Change of Control” shall mean the following:


8

--------------------------------------------------------------------------------




(i)           change in the ownership of the Company so that any one person or
more than one person acting as a group acquires ownership of stock of NVFC that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company;
or
(ii)           a change in the effective control of the Company, when any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing 35% or more
of the total voting power of the stock of NVFC; or
(iii)           a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election.
(e)           For purposes of this Section 9, persons will not be considered to
be acting as a group solely because they purchase or own stock of NVFC at the
same time, or as a result of the same public offering.  However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or a
similar business transaction, with the Company.
(f)           For purposes of this Section 9, the term “person” shall include
any natural person or any entity.
(g)           The foregoing definition of “Change of Control” shall be
interpreted consistent with Proposed U.S. Treasury Regulation 1.409A-3(g), or
any successor regulation thereto.


9

--------------------------------------------------------------------------------








11.           Nonassignability.
The Plan is designed to provide for payment of compensation solely to a Director
and, in the event of the Director’s death, such Director’s beneficiary.  No
rights to receive payments of the indebtedness owed hereunder shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by voluntary action or operation of
law.  No such benefit prior to the receipt thereof pursuant to the provisions to
this Plan shall be in any manner subject to the debts, contracts, liabilities,
engagements or torts of any Director or his beneficiary.
12.           Amendment, Modification and Termination.
The Board at any time may terminate or in any respect amend or modify the Plan;
provided, however, that no such termination, amendment or modification shall
reduce the rights of Directors prior to such termination, amendment or
modification, or the amounts credited to any Director or former Director without
such Director’s consent.
13.           Miscellaneous.
(a)           The Plan shall be administered by the Board, and the decision of
the Board with respect to any questions arising as to the interpretation of this
Plan shall be final, conclusive and binding; provided, however, that no Director
shall participate in any exercise of discretion or authority under this Plan
with respect to the determination of or payment of amounts credited hereunder to
or for such Director.


10

--------------------------------------------------------------------------------




(b)           This Plan shall be governed by the laws of the State of
Connecticut, to the extent not preempted by federal law.
(c)           This Plan constitutes a mere promise by the Company to make
benefit payments in the future.  No promise hereunder shall be secured by any
specific assets of the Company, nor shall any assets of the Company be
designated as attributable or allocated to the satisfaction of such
promises.  Directors and beneficiaries shall have no rights under the Plan other
than as unsecured general creditors of the Company.  Any and all amounts payable
under this Plan shall be paid from the general assets of the Company, it being
intended that this Plan be unfunded for federal income tax purposes.
IN WITNESS WHEREOF, the Company, acting by the undersigned officer duly
authorized, hereby executes this Deferred Compensation Plan for Directors,
effective as of December 27, 2006.

 
NAUGATUCK VALLEY FINANCIAL CORPORATION
                   
By:
/s/ John C. Roman
   
Its: President and CEO
                         
NAUGATUCK VALLEY SAVINGS & LOAN
                   
By:
/s/ John C. Roman
   
Its: President and CEO










11

--------------------------------------------------------------------------------






Schedule A
To
Deferred Compensation Plan





   
Column I
Supplemental Amount 
 
Column II
Disability, Initial Death
Benefit, or Failure to Serve
Amount 
             
Carlos S. Batista
 
$
10,000
   
$
150,000
 
Richard M. Famiglietti
 
$
30,000
   
$
150,000
 
Ronald D. Lengyel
 
$
120,000
   
$
150,000
 
James A. Mengacci
 
$
20,000
   
$
250,000
 
Michael S. Plude
   
-0-
   
$
150,000
 
Camilo P. Vieria
 
$
70,000
   
$
150,000
 



 
12
 


 
 